

116 HR 7928 IH: Loan Interest Forgiveness for Taxpayers Under a Pandemic Act of 2020
U.S. House of Representatives
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7928IN THE HOUSE OF REPRESENTATIVESAugust 4, 2020Mrs. Fletcher (for herself and Mr. Olson) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo expand the payment of principal, interest, and fees for certain disaster loans under the CARES Act, and for other purposes.1.Short titleThis Act may be cited as the Loan Interest Forgiveness for Taxpayers Under a Pandemic Act of 2020 or the LIFT UP Act of 2020.2.Debt relief under the CARES ActSection 1112(a) of the CARES Act (Public Law 116–136) is amended—(1)in paragraph (1)(B), by striking or at the end;(2)in paragraph (2), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(3)made during the period beginning on January 1, 2015, and ending on the day before the date of enactment of this paragraph—(A)to a business concern under section 7(b)(1) of the Small Business Act (15 U.S.C. 636(b)(1)) that is unrelated to the COVID–19 pandemic; or(B)under section 7(b)(2) of the Small Business Act (15 U.S.C. 636(b)(2)) that is unrelated to the COVID–19 pandemic..